333 S.W.3d 1 (2010)
STATE of Missouri, Respondent,
v.
Johnny W. JONES, Appellant.
No. WD 70842.
Missouri Court of Appeals, Western District.
October 5, 2010.
Frederick J. Ernst, Kansas City, MO, for appellant.
Shaun J. Mackelprang and John M. Reeves, Jefferson City, MO, for respondent.
Before Division Three: JAMES M. SMART, JR., P.J., JOSEPH M. ELLIS, and GARY D. WITT, JJ.

ORDER
PER CURIAM:
Johnny Jones appeals his convictions on two counts of first-degree robbery. He contends that the trial court erred in the exclusion and admission of evidence related to his "diminished capacity" defense. The judgment is affirmed. Rule 30.25(b).